                                           Case 2:18-cv-00299-JCM-EJY Document 73 Filed 08/07/20 Page 1 of 2



                                       1    Steven D. Meacham, Esq.
                                            Nevada Bar No. 9863
                                       2    Cary Domina, Esq.
                                            Nevada Bar No. 10567
                                       3    PEEL BRIMLEY LLP
                                            3333 E. Serene Avenue, Suite 200
                                       4    Henderson, Nevada 89074-6571
                                            Telephone : (702) 990-7272
                                       5    Facsimile : (702) 990-7273
                                            smeacham@peelbrimley.com
                                       6    cdomina@peelbrimley.com

                                       7    Attorneys for Plaintiff
                                            AMES CONSTRUCTION, INC.
                                       8
                                                                      UNITED STATES DISTRICT COURT
                                       9
                                                                        FOR THE DISTRICT OF NEVADA
                                      10
                                            AMES CONSTRUCTION, INC., a Minnesota                    CASE NO.: 2:18-cv-00299-JCM-EJY
                                      11    corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                  Plaintiff,
        PEEL BRIMLEY LLP




                                      13
                                            v.
                                      14
                                            CLARK COUNTY, a political subdivision of the            STIPULATION AND ORDER TO
                                      15    State of Nevada; and CLARK COUNTY                       EXTEND DEADLINE TO FILE PRE-
                                            DEPARTMENT OF PUBLIC WORKS; DOES I                      TRIAL ORDER
                                      16
                                            through X; and ROE CORPORATIONS I
                                                                                                             [Second Request]
                                      17    through X,

                                      18                  Defendants.
                                            CLARK COUNTY, a division of the State of
                                      19
                                            Nevada,
                                      20
                                                                  Counter-Claimant,
                                      21
                                            vs.
                                      22
                                            AMES CONSTRUCTRUCTION,                  INC.,       a
                                      23
                                            Minnesota corporation,
                                      24
                                                                  Counter-Defendant.
                                      25

                                      26          AMES CONSTRUCTION (“Plaintiff”) and CLARK COUNTY and CLARK COUNTY

                                      27   DEPARTMENT OF PUBLIC WORKS (collectively “Defendants”) by and through their

                                      28   respective counsel stipulate and agree as follows:
                                           Case 2:18-cv-00299-JCM-EJY Document 73 Filed 08/07/20 Page 2 of 2



                                       1          1.      By agreement and through a prior Stipulation and Order [071], the filing deadline

                                       2   for the Joint Pre-Trial Order was continued to Monday, August 10, 2020.

                                       3          2.      Due to continued scheduling conflicts, the Parties have again agreed to extend the

                                       4   deadline to file the Joint Pre-Trial Order to Monday, August 31, 2020.

                                       5          IT HEREBY STIPULATED AND AGREED that the Joint Pre-Trial Order shall be filed

                                       6   on or before Monday, August 31, 2020.

                                       7          This is the Parties second request to extend this deadline and is not intended to cause any

                                       8   delay or prejudice to any party.

                                       9          IT IS SO STIPULATED AND AGREED.

                                      10          Dated this ___ day of August, 2020.

                                      11    PEEL BRIMLEY LLP                                    BROWNSTEIN HYATT FARBER
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                                                        SCHRECK, LLP
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13    /s/ Cary B. Domina                                  /s/ Kirk B. Lenhard
                                            _____________________________________               ____________________________________
                                      14    Steven D. Meacham, Esq. (SBN 9863)                  Kirk B. Lenhard, Esq. (SBN1437)
                                            Cary Domina, Esq. (SBN 10567)                       Adam D. Bult, Esq. (SBN 9332)
                                      15
                                            3333 E. Serene Avenue, Suite 200                    Travis F. Chance, Esq. (SBN 13800)
                                      16    Henderson, Nevada 89074-6571                        Daven P. Cameron, Esq. (SBN 14179)
                                            Telephone: (702) 990-7272                           100 N. City Parkway, Suite 1600
                                      17    smeacham@peelbrimley.com                            Las Vegas, NV 89106-4614
                                            cdomina@peelbrimley.com                             Telephone: (702) 382-2101
                                      18    Attorneys for Plaintiff                             klenhard@bhfs.com
                                            AMES CONSTRUCTION, INC.                             abult@bhfs.com
                                      19
                                                                                                tchance@bhfs.com
                                      20                                                        dcameron@bhfs.com
                                                                                                Attorneys for Defendant/Counterclaimant
                                      21                                                        Clark County and Defendant Clark County
                                                                                                Department of Public Works
                                      22
                                                                                        ORDER
                                      23
                                                  IT IS SO ORDERED this this 7th day of August, 2020.
                                      24

                                      25
                                                                                        _________________________________________
                                      26
                                                                                               U.S. MAGISTRATE JUDGE
                                      27

                                      28



                                                                                        Page 2 of 2
